FILED
                           NOT FOR PUBLICATION
                                                                            DEC 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTHA MARY PETITE, in her                       No.   16-55314
capacity as personal representative for the
Estate of CARL PETITE,                           D.C. No. 5:15-cv-00543-GJS

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Gail J. Standish, Magistrate Judge, Presiding

                          Submitted November 15, 2017**
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and LOGAN,*** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Steven Paul Logan, United States District Judge for
the District of Arizona, sitting by designation.
      Martha Mary Petite appeals a district court order affirming the denial of an

application filed by her late husband, Carl Petite, for disability insurance benefits

under Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. §

1291, and we review the district court’s order de novo. Hoopai v. Astrue, 499 F.3d

1071, 1074 (9th Cir. 2007). We affirm.

      At step five of the sequential evaluation process, the administrative law

judge (“ALJ”) concluded that Petite was capable of performing “other work that

exists in significant numbers in the national economy.” Tackett v. Apfel, 180 F.3d

1094, 1100 (9th Cir. 1999) (internal quotation marks omitted); 20 C.F.R. §

404.1520(a)(v). Petite was unable to perform the full range of “medium work”

under the Medical-Vocational Guidelines (the “Guidelines”) because of his

significant nonexertional limitations. See 20 C.F.R. pt. 404, subpt. P, app. 2; 20

C.F.R. § 404.1569a(c). As a result, the ALJ properly consulted a vocational

expert, who testified that Petite could perform work as a data entry clerk. See

Tackett, 180 F.3d at 1102–04. There are 272,810 positions for a data entry clerk in

the national economy. The ALJ’s step-five determination is supported by

substantial evidence, and is not legally erroneous. See Hoopai, 499 F.3d at 1074.

      Petite argues that the ALJ’s application of Guidelines section 203.08 was

erroneous because he could not perform the full range of “medium work.” See 20


                                           2
C.F.R. pt. 404, subpt. P, app. 2, § 203.08. However, in addition to relying on a

vocational expert’s testimony, the ALJ was permitted to use the “medium work”

grid as a “framework” for decision-making since Petite’s exertional limitations

match the definition of “medium work.” See Cooper v. Sullivan, 880 F.2d 1152,

1155 (9th Cir. 1989); 20 C.F.R. pt. 404, subpt. P, app. 2, § 200.00(e)(2); 20 C.F.R.

§ 404.1567(c).

      AFFIRMED.




                                          3